Citation Nr: 0003201	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  95-16 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach disorder.  

2.  Entitlement to service connection for a bilateral hearing 
loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which found that new and material evidence 
had not been submitted to reopen claims of entitlement to 
service connection for a stomach disorder and a hearing loss 
and denied service connection for residuals of a head injury.  
In January 1998, the Board denied service connection for 
residuals of a head injury, but reopened and remanded the 
claims for service connection for a stomach disorder and a 
hearing loss.  Accordingly, the Board must now consider these 
latter claims de novo.  See Boggs v. West, 11 Vet. App. 334 
(1998).  


FINDINGS OF FACT

1.  In its January 1998 decision, the Board reopened and 
remanded the veteran's finally-denied claims for service 
connection for a stomach disorder and a hearing loss.  

2.  The veteran currently demonstrates significant reflux 
with changes of esophagitis, but has presented no competent 
medical evidence of a stomach disorder in service, and no 
evidence of a connection between his current diagnosis of 
esophageal reflux with esophagitis and any gastrointestinal 
disorder in service.  His claim of entitlement to service 
connection is not plausible.  

3.  Although the veteran currently has a severe-to-profound 
bilateral hearing loss, the evidence does not show that he 
acquired a hearing loss in service, nor has he presented any 
competent medical evidence of a connection between his 
current hearing loss and acoustic trauma or hearing loss in 
service.  His claim of entitlement to service connection is 
not plausible.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a stomach 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a hearing 
loss.  38 U.S.C.A. § 5107(a) (West 1991


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's service entrance examination, dated in February 
1942, did not refer to a stomach disorder and indicated that 
his hearing acuity was 20/20 bilaterally by whispered voice.  
During examination on hospital admission for a tooth abscess 
in July 1943, a physician commented that the veteran appeared 
to be hard of hearing.  He provided, inter alia, a diagnosis 
of question of "nerve type deafness."  The veteran was 
referred to an ear, nose, and throat clinic.  There is no 
evidence of an ear examination or of audiometric testing in 
the service medical records.  The December 1945 separation 
examination, however, showed hearing by whispered voice as 
15/15, considered as normal by VA.  The separation 
examination also noted a history of pain in the abdomen, with 
intermittent gas, relieved by induced vomiting for the past 
three months.  Physical palpation of the abdominal wall and 
viscera showed normal findings.  Significantly, the examiner 
noted a functional gastrointestinal syndrome as a 
psychological diagnosis.  

The veteran's honorable discharge certificate (WD AGO Form 
53-55) showed that he departed the Asia-Pacific theater on 1 
December 1945 and arrived in the United States on 18 December 
1945.

The earliest medical record following service is an August 
1966 VA hospital admission for epigastric pain, which had 
occurred randomly for several years.  The veteran stated that 
he had vomited small amounts of bright red blood at 
infrequent intervals since 1955.  He had no history of 
hospitalization for GI bleeding or blood transfusions.  On 
admission, a nasogastric tube showed coffee-ground material 
in the stomach, but no bright red blood.  A GI series 
administered during hospitalization revealed a markedly 
deformed duodenal bulb and an ulcer crater in the mid portion 
of the bulb.  The veteran stated also that he had had 
difficulty hearing in both ears because he had been around a 
lot of noise in service.  It became apparent during 
hospitalization that the veteran had difficulty hearing, 
although the head, eyes, ears, nose, and throat and 
neurological examinations were otherwise negative.  
Audiograms revealed a moderate bilateral high-frequency 
hearing loss.  The ear bone conduction relationship indicated 
a type of sensorineural problem. Based on the results of 
audiograms, a consultant recommended that the veteran learn 
lip reading and be tried with a hearing aid, although he 
thought that a hearing aid would not help in his case.  
Diagnoses were duodenal ulcer with hemorrhage and bilateral 
hearing loss, moderate, etiology undetermined.  

In August 1970, the veteran was again admitted to a VA 
hospital for hematemesis twice a day.  An upper GI series 
showed a hiatal hernia, which was treated with antacids, 
bland diet and elevation of the bed.  He was also evaluated 
for his bilateral hearing loss, which revealed that he had a 
neurological deficit as seen by the tuning fork test.  He was 
discharged as improved, with no epigastric distress.  

In September 1971, the veteran was admitted to a VA hospital, 
with a history of vomiting dark material the day before, 
which he thought was blood.  He stated that he would often 
vomit when he stooped too soon after eating or lay in a 
recumbent position.  He had burning epigastric pain 
periodically after meals which had been treated essentially 
with Maalox.  On physical examination, the veteran did not 
appear anemic.  The abdomen was soft without tenderness or 
masses.  A nasogastric tube was placed on admission, but no 
coffee ground or bloody material was found in the stomach.  A 
surgical consultant felt that the history was compatible with 
reflux of gastric contents secondary to hiatal hernia.  
Subsequent esophagoscopy disclosed a relatively normal GE 
junction with a whitish, thickened mucosa superiorly from the 
junction.  The impression was minimal to mild esophagitis and 
hiatal hernia.  

Admission to a VA hospital in November 1971 noted a history 
of GI bleeding and duodenal ulcer in 1966 and a large hiatal 
hernia, but no active ulcer disease in August 1971.  In 
September of 1971, the veteran was again admitted with a 
complaint of hematemesis and of vomiting after meals if he 
stooped over or lay down.  Although a hiatal hernia was again 
seen on esophagoscopy, the veteran did not wish surgery and 
was discharged on Mylanta.  

In January 1973, the veteran returned to the VA Surgical 
Clinic for repair of hiatal hernia  He was operated on under 
general anesthesia with vagotomy and pyloroplasty for peptic 
ulcer disease with duodenal ulcer and with hiatal 
herniorrhaphy for hiatal hernia.  He tolerated the procedure 
well and recovered post-operatively without serious 
complications.  

Subsequently, in June 1975, he underwent a VA disability 
evaluation examination.  He stated that he had had trouble 
with his stomach back in the early 1970s, with a diagnosis of 
peptic ulcer disease and also hiatal hernia.  He had had 
surgery in 1973 with much improvement.  Although not on any 
diet and not taking medicine, he alleged occasional stomach 
pain.  He also said that he had been hard of hearing for 
years and that he was unable to keep a job because of poor 
hearing.  Examination showed a well-healed surgical scar on 
the abdomen, but no masses, and no particular tenderness, 
except around two small stitch abscesses.  Examination of the 
ears demonstrated that both canals were open and clear, with 
no evidence of infection or perforations, yet he was 
definitely hard of hearing.  On the right, the air conduction 
was greater than bone conduction. On the left, he denied all 
tuning fork tests.  Initial audiometric testing revealed 
inconsistent results, due to a nonorganic component.  Repeat 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
80
X
100
LEFT
65
75
85
X
100

Speech audiometry revealed speech recognition ability of 68 
percent in the right ear and of 56 percent in the left ear.  
Audiometric examination by the Arkansas Rehabilitation 
Service Audiology and Speech Center showed similar results.  

The veteran was afforded a VA neurology clinic consultation 
in January 1983 in relation to a chief complaint of headache.  
He stated that he was concerned that he might need another 
blood test, referring to his previous positive serology and a 
six-week course of penicillin in 1979.  (The 1979 VA medical 
records are not of record.)  The veteran was noted to be 
extremely hard of hearing, a condition thought to be possibly 
luetic.  He also had a history of blast injury in 1944 with 
complete temporary loss of hearing, with recovery followed by 
subsequent prolonged decline of hearing.  Examination was 
difficult, as the veteran gave vague answers, frequently 
unrelated, and empty of content.  The relevant impression was 
previous positive serology, with headaches to be considered 
as related to the underlying disorder.  

A VA hospital admission in May 1986 for a right hilar lung 
mass showed, inter alia, a past history of diaphragmatic 
hernia, peptic ulcer disease, and bilateral sensorineural 
hearing loss.  He also had a history of positive serology and 
Argyle Robertson pupil.  Hearing was not tested during this 
admission.  


A VA audiometric consultant in October 1989 administered and 
evaluated an audiogram.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
90
X
105
LEFT
75
80
85
X
95

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and of 36 percent in the left ear.  

The examiner noted that the veteran could not read and was, 
as noted by history, severely hearing-impaired.  There was 
also a history of positive serology.  He had last been seen 
in December 1979.  Examination revealed severe to profound 
sensorineural hearing loss of both ears.  Word recognition 
ability in both ears was poor, and speech reception 
thresholds in both ears showed a severe loss.  The acoustic 
immitance findings were suggestive of normal middle ear 
functioning in both ears.  These findings were identical to 
those found in 1979.  

In November 1993, the veteran again underwent VA audiometric 
examination.  The examiner interpreted the results as a 
severe to profound, probably mixed, hearing loss for both 
ears.  

A VA disability evaluation examination report of the same 
date noted complaints of upper abdominal gassy distention 
with occasional right upper quadrant colicky pain.  
Gallstones had been found in the past on ultrasound.  The 
veteran also complained of diminished hearing and constant 
high-pitched tinnitus bilaterally.   Ear examination revealed 
tympanic membranes to be unremarkable.  Abdominal examination 
revealed a well-healed nontender vertical scar, with the 
remainder of the abdominal examination considered 
unremarkable.  

In May 1994 and November 1996, the veteran was seen at a VA 
medical clinic for complaints of dyspepsia and for renewed 
prescriptions for Mylanta and Maalox. 

In April 1996, the veteran testified at a hearing before the 
RO, claiming a hearing loss due to acoustic trauma from a 
shell explosion with resultant head injury in 1945.  He 
stated that this hearing loss had continued to the present 
time and that he had been treated for it within two years 
after service at Baptist Medical Center.  He said that while 
on board ship returning to the United States from overseas he 
had vomited continuously for 30 days, "like every other GI on 
that ship," but that he had subsequently developed an ulcer 
and stomach problems from that episode, which he has had ever 
since.  

Although the RO has several times requested the veteran's 
medical records from Baptist Medical Center, that facility 
has not been able to identify the veteran as a former 
patient.  

The veteran underwent another VA disability evaluation 
examination in April 1998.  The examiner stated that he had 
reviewed all of the veteran's voluminous medical files, 
including his service medical records and all available 
medical files since service.  He referred to the veteran's 
statements regarding being sick to his stomach aboard ship 
with vomiting, possibly including some blood.  This examiner 
noted that he had been unable to locate any information 
relating to treatment for a stomach problem in the military.  
The records showed treatment for peptic ulcer disease in 1966 
and for hiatal hernia, found on an upper gastrointestinal 
series, in 1971.  Surgery for hiatal hernia repair and for 
duodenal ulcer was performed in 1973.  The veteran was much 
better after his surgery and had continued to be better.  
Although an upper gastrointestinal series in August 1997 
revealed significant reflux with changes of esophagitis, an 
ulcer in the esophagus, stomach, or duodenum was not 
demonstrated.  Physical examination noted a well-healed, non-
tender, scar.  The abdomen was soft, with no evidence of a 
mass, and bowel sounds were normal.  The impression was 
postoperative status hiatal hernia repair; esophageal reflux 
with esophagitis; and peptic ulcer disease, clinically 
healed.  The examiner commented that he had been unable to 
document a diagnosis of a stomach disorder in service on 
review of the medical file.  He opined that the history of 
vomiting aboard ship on return to the United States could be 
related to just an episode of seasickness.  He could find no 
valid reason to assume that either the hiatal hernia with 
reflux esophagitis or peptic ulcer disease was related to 
anything that happened to the veteran while he was in the 
military.  He added that he considered additional 
gastrointestinal studies unnecessary.  

Two recent audiometric examinations showed comparable 
results.  The latest, in July 1998, found pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
85
90
90
90
105+
LEFT
85
85
100
105
105+

Speech audiometry revealed speech recognition ability of 26 
percent in the right ear and of 26 percent in the left ear.  
The examiner found a severe to profound sensorineural hearing 
loss in both ears.  She also reported that she had reviewed 
the claims file, noting that the veteran's whisper test on 
exit from service was 15/15 in both ears, which was 
considered hearing within normal limits.  This would indicate 
that he was able to hear speech presented at a soft level, 
although it does not provide frequency specific information.  
The earliest audiograms in the claims file indicated a 
moderate to profound sensorineural hearing loss in the right 
ear and a moderate to severe hearing loss in the left ear.  
She stated that, if the veteran had had this level of hearing 
loss during service, it would have been unlikely that he 
could have passed the whisper test.  

II.  Legal Analysis

A.  Service Connection for a Stomach Disorder

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1999).  In order to establish 
service connection, either the evidence must show 
affirmatively that such a disease or injury was incurred in 
or aggravated by service, or statutory presumptions may be 
applied.  A veteran who has 90 days or more of wartime 
service may be entitled to presumptive service connection of 
a chronic disease that becomes manifest to a degree of 10 
percent or more within one year from service.  Ulcers are 
diseases listed as entitled to presumptive service connection 
if manifest to a degree of ten percent within a year of 
service separation.  38 C.F.R. § 3.309(a) (1999).  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.307 (1999).

With chronic disease shown as such in service or within the 
presumptive period so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (1999).

A claim for service connection requires three elements to be 
well-grounded.  It requires competent (medical) evidence of a 
current disability; competent (lay or medical) evidence of 
incurrence or aggravation of disease or injury in service; 
and competent (medical) evidence of a nexus between the in-
service injury or disease and the current disability.  This 
third element may be established by the use of statutory 
presumptions.  Epps v. Gober, 126 F.3d 1464 (1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Truthfulness of the 
evidence is presumed in determining whether a claim is well-
grounded.  Id. at 504.

Alternatively, a claim may be well grounded based on 
application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b) (1999).  
Savage v. Gober, 10 Vet. App. 489, 495-98 (1997).  The 
chronicity provision applies where there is evidence, 
regardless of its date, which shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has that condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, if continuity of symptomatology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Id.  

On the latest VA examination in April 1998, with reference to 
a GI series in August 1997 (not of record), there was no 
evidence of any type of ulcer, although he had been shown to 
have reflux with esophagitis.  Therefore, the veteran meets 
the first prong of the well-grounded criteria, medical 
evidence of a current disability.  

On the other hand, service medical records do not reveal 
treatment for any type of stomach disorder.  His separation 
examination does refer to complaints of abdominal pain, which 
was relieved by induced vomiting.  It is significant, 
however, that the military physician included this 
"functional GI syndrome" as a psychological diagnosis; he had 
found normal abdominal wall and viscera on physical 
examination.  

In any event, there is no evidence of a stomach disorder in 
the claims file until August 1966, when the veteran was found 
to have a duodenal ulcer.  He stated at the time that he had 
had symptoms since 1955, which is approximately ten years 
after his separation from service.  Therefore, there is no 
competent evidence that an ulcer condition was manifest to a 
degree of ten percent within a year of service.  His hiatal 
hernia was not diagnosed until August 1970.  These facts were 
noted by the April 1998 VA examiner who, after a thorough 
review of the claims file, concluded that neither of these 
conditions were related to the veteran's military service.  
Hence, the evidence does not show a inservice occurrence of a 
stomach disorder.

As to the nexus criterion, although the veteran is capable of 
relating his symptomatology on board ship in 1945, he, as a 
lay person not trained in medicine, is incapable of 
establishing a relationship between GI symptoms in service 
and duodenal ulcer and hiatal hernia many years later.  
Furthermore, his statements to the effect that he was ill for 
30 days while on ship returning from overseas is inherently 
incredible, given that his service records establish that he 
departed the Asia-Pacific theater on December 1 and arrived 
in the United States 18 days later.  Where the determinative 
issue involves either medical etiology or a medical 
diagnosis, competent medical evidence is required to fulfill 
the well-grounded claim requirement of 38 U.S.C.A. § 5107(a).  
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  Moreover, not 
only has no physician or other medical practitioner 
throughout the years associated the veteran's recent or 
current gastrointestinal disorders with any symptomatology or 
condition in service, but the April 1998 examiner expressly 
determined that there was no such relationship.  

Accordingly, the Board finds that the veteran's claim for 
service connection for a gastrointestinal disorder is not 
plausible and must be denied.  

B.  Service Connection for a Hearing Loss

For purposes of determining whether the veteran has a current 
disability, VA regulations establish what constitutes a 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385 
(1999).  For the purposes of applying the laws administered 
by VA, impaired hearing will be considered to be a disability 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  Id.

The veteran has a current hearing loss disability under these 
criteria.

As to a hearing disorder, the requirements for service 
connection for hearing loss need not be shown by the results 
of audiometric testing during a veteran's period of active 
military service in order for service connection to be 
granted.  When there were no audiometric scores reported at 
separation from service, 38 C.F.R. § 3.385 does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service.  
Ledford v. Derwinski, 3 Vet. App. 887, 89 (1992).  In such 
situation, however, where the regulatory threshold 
requirements for hearing disability are not met until several 
years after separation from service, the record must include 
evidence of exposure to disease or injury in service that 
would adversely affect the auditory system and post-service 
test results meeting the criteria of 38 C.F.R. § 3.385.  For 
example, if the record were to show acoustic trauma due to 
significant noise exposure in service as well as audiometry 
test results reflecting an upward shift in test thresholds in 
service, though still not meeting the requirements for a 
"disability" under the above regulation, together with post-
service audiometry testing with findings meeting those 
requirements, rating authorities must consider whether there 
is a medically sound basis to attribute the post-service 
findings to the injury in service, or whether they are more 
properly attributable to intercurrent causes.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of 
the VA Secretary).  

In the instant case, the veteran's statements regarding noise 
exposure during service are accepted as true for the purpose 
of determining whether a well-grounded claim has been 
submitted.  King v. Brown, 5 Vet. App. 9, 21 (1993).  He was 
found on his separation examination, however, to demonstrate 
no hearing impairment.  Post-service records do not show 
hearing impairment until August 1966, when audiograms were 
stated to have revealed a moderate bilateral high-frequency 
hearing loss.  The earliest evidence of specific frequency 
audiometric testing, in June 1975, clearly shows a severe 
bilateral hearing impairment meeting the criteria of 
38 C.F.R. § 3.385.  This evidence pertains to testing 
approximately 30 years after service.  Therefore, although 
there is sufficient evidence of a current disability to meet 
the first element of a well-grounded claim, there is no 
evidence of a hearing loss meeting the requirements of 
38 C.F.R. § 3.385, either in service or within a reasonable 
period of time after service.  

More importantly, there is no medical evidence showing a 
nexus, or link, between a disease or injury incurred during 
service and the veteran's current hearing loss.  The veteran 
has been described as having a neurological deficit, with his 
hearing loss including a nonorganic component, possibly 
attributable to a luetic condition.  No examiner, however, 
has determined that a portion of this hearing loss may be due 
to acoustic trauma in service nor has any examiner found a 
causal relationship between his current condition and his 
military service.  The July 1998 examiner did note that if, 
during service, the veteran had had the level of hearing loss 
shown on his earliest audiometric examinations, it would have 
been unlikely that he could have passed a whisper test.  

In considering the rule for chronicity and continuity of 
symptomatology, the United States Court of Appeals for 
Veterans Claims (Court) has stated that a hearing loss is not 
a chronic disease entitled to presumptive service connection 
under 38 C.F.R. § 3.309(a).  Cromley v. Brown, 7 Vet. 
App. 376, 378 (1995).  However, subsequent to the issuance of 
that opinion, VA's Under Secretary for Health issued a 
memorandum discussing high frequency sensorineural hearing 
loss and how it should be classified.  The Under Secretary 
concluded that it is appropriate to consider high frequency 
sensorineural hearing loss an organic disease of the nervous 
system and, therefore, a presumptive disability.  See 
Memorandum, Characterization of High Frequency Sensorineural 
Hearing Loss, Under Secretary for Health, October 4, 1995; 
38 C.F.R. § 3.309(a) (1999).  Notwithstanding that the Court 
has stated that hearing loss is not listed among the 
conditions entitled to presumptive service connection, the 
VA's top medical expert has determined that high frequency 
sensorineural hearing loss may be appropriately classified as 
an organic disease of the nervous system, which is a listed 
condition.  However, even if hearing loss is to be considered 
an organic disease of the nervous system and entitled to 
presumptive consideration, there is no medical evidence that 
the hearing loss was manifest within a year of service, or 
that it was manifest to a degree of ten percent.

The Court has also stated that a period of several years 
between separation from service and an audiogram showing 
hearing loss creates a gap in continuity of symptomatology 
under 38 C.F.R. § 3.303(b) and that continuity of 
symptomatology can aid in establishing service connection 
only in cases where the condition was noted in service or in 
an applicable presumptive period.  Heuer v. Brown, 7 Vet. 
App. 379, 387 (1995).  

Accordingly, the evidence does not demonstrate that the claim 
for service connection for hearing loss is plausible and the 
claim must be denied.  


ORDER

Service connection for a stomach disorder is denied.  

Service connection for bilateral hearing loss disability is 
denied.  



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

